DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on September 29, 2021, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on September 29, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 8 and 15 are directed to a method, system, and a non-transitory machine-readable storage medium respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, 8 and 15 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
Specifically, claim 1 recites:
determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string (analyzing a schema using evaluation and judgement performed mentally by a human);
The steps of "determining......" covers performance of the limitations in the mind but for the recitation of generic computer components. It is mental steps of observation, evaluation, judgment or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, and computer-readable storage media, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed limitations " curating a collection of message content based on the text string, the one or more media items comprising graphical content; and presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order". These steps can be viewed "additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g). These additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “processor” and “memory” are recited at a high level of generality such that they amount to on more that mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. The claim as a whole, does not amount to significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, claim 1 is directed to an abstract idea.
The remaining independent claims 8 and 15 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-7, 9-14 and 16-20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Specifically.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “receiving a selection of a media item from among the one or more media items presented within the media carousel; and generating a message that includes the media item and the input in response to the selection of the media item from the media carouse” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. Same rationale applies to claims 9 and 16, since they are also recite limitations that further elaborate on the abstract idea.




Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the graphical content of the one or more media items comprise augmented-reality filters” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. Same rationale applies to claims 10 and 17, since they are also recite limitations that further elaborate on the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “accessing a media repository that includes a media index in response to the parsing the keyword from the text string; and curating the collection of message content from the media repository based on the keyword” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. Same rationale applies to claims 11 and 18, since they are also recite limitations that further elaborate on the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “causing display of a first graphical icon that represents the first media item and a second graphical icon that represents the second media item within the media carousel” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. Same rationale applies to claims 12 and 19, since they are also recite limitations that further elaborate on the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “receiving a request to generate a message from the client device, the request to generate the message including the keyword and a media item from the media carousel; and associating the keyword with the media item within a media index in response to the receiving the request to generate the message” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. Same rationale applies to claims 13 and 20, since they are also recite limitations that further elaborate on the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “determining a usage metric associated with each of the one or more media items; and determining the sort order based on the relevance and the usage metric” covers performance of the limitations in the mind but for the recitation of generic computer components. It is mental steps of observation, evaluation, judgment or opinion. Same rationale applies to claims 14, since it is also recite limitations that further elaborate on the abstract idea.
The dependent claims 9-14 and 16-20 are also rejected for incorporating the abstract idea of their respective base claims by dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,157,694. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application substantially recite all the limitations of claims 1-11 of the US Patent, except for the claimed “identify a keyword from the text string in response to the receiving the input; emphasizing the keyword within the presentation of the text string, in response to the identifying the keyword; access a media index that comprises a plurality of media items, each media item among the plurality of media items corresponding with index terms; and identify one or more media items from among the plurality of media items based on the keyword and the corresponding index terms”. Therefore, one having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the independent claims of the instant application to identify a keyword from the text string in response to the receiving the input; emphasizing the keyword within the presentation of the text string, in response to the identifying the keyword; access a media index that comprises a plurality of media items, each media item among the plurality of media items corresponding with index terms; and identify one or more media items from among the plurality of media items based on the keyword and the corresponding index terms, in order to provide enhanced interfaces through which users can communicate using various forms of media content. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:
Application
Patent
1. A method comprising:
receiving an input into a messaging interface presented at a client device, the input comprising a text string;
curating a collection of message content based on the text string, the one or more media items comprising graphical content;
determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string; and
presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order.
1. A method comprising:
receiving an input into a messaging interface presented at a client device, the input comprising a text string; causing display of a presentation of the text string within the messaging interface in response to the input;
identifying a keyword from the text string in response to the receiving the input; emphasizing the keyword within the presentation of the text string, in response to the identifying the keyword;
accessing a media index that comprises a plurality of media items, each media item among the plurality of media items corresponding with index terms;
identifying one or more media items from among the plurality of media items based on the keyword and the corresponding index terms;
curating a collection of message content based on the identifying the one or more media items, the one or more media items comprising graphical content that includes an augmented reality filter element;
determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the keyword; and
presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order.


.
Application
Patent
2. The method of claim 1, wherein the method further comprises: receiving a selection of a media item from among the one or more media items presented within the media carousel; and generating a message that includes the media item and the input in response to the selection of the media item from the media carousel.

3. The method of claim 1, wherein the graphical content of the one or more media items comprise augmented-reality filters.

4. The method of claim 1, wherein the curating the collection of message content based on the text string includes: accessing a media repository that includes a media index in response to the parsing the keyword from the text string; and curating the collection of message content from the media repository based on the keyword.

5. The method of claim 1, wherein the collection of message content comprises a first media item and a second media item, and wherein the presenting the media carousel includes: causing display of a first graphical icon that represents the first media item and a second graphical icon that represents the second media item within the media carousel.

6. The method of claim 1, wherein the method further comprises: receiving a request to generate a message from the client device, the request to generate the message including the keyword and a media item from the media carousel; and associating the keyword with the media item within a media index in response to the receiving the request to generate the message.

7. The method of claim 1, wherein the determining the sort order of the one or more media items based on the ranking of the media items further comprises: determining a usage metric associated with each of the one or more media items; and determining the sort order based on the relevance and the usage metric.
2. The method of claim 1, wherein the method further comprises: receiving a selection of a media item from among the one or more media items presented within the media carousel; and generating a message that includes the media item and the input in response to the selection of the media item from the media carousel.
3. The method of claim 1, wherein the curating the collection of message content based on the keyword includes: accessing a media repository that includes a media index in response to the parsing the keyword from the text string; and curating the collection of message content from the media repository based on the keyword.
4. The method of claim 1, wherein the collection of message content comprises a first media item and a second media item, and wherein the presenting the media carousel includes: causing display of a first graphical icon that represents the first media item and a second graphical icon that represents the second media item within the media carousel.
5. The method of claim 1, wherein the method further comprises: receiving a request to generate a message from the client device, the request to generate the message including the keyword and a media item from the media carousel; and associating the keyword with the media item within a media index in response to the receiving the request to generate the message.








Application
Patent
8. A system comprising:
a memory; and
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising:
receiving an input into a messaging interface presented at a client device, the input comprising a text string;
curating a collection of message content based on the text string, the one or more media items comprising graphical content;
determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string; and
presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order.

6. A system comprising:
a memory; and
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising:
receiving an input into a messaging interface presented at a client device, the input comprising a text string;
causing display of a presentation of the text string within the messaging interface in response to the input;
identifying a keyword from the text string in response to the receiving the input;
emphasizing the keyword within the presentation of the text string, in response to the identifying the keyword;
accessing a media index that comprises a plurality of media items, each media item among the plurality of media items corresponding with index terms;
identifying one or more media items from among the plurality of media items based on the keyword and the corresponding index terms;
curating a collection of message content based on the identifying the one or more media items, the one or more media items comprising graphical content that includes an augmented reality filter element;
determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the keyword; and
presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order.



Application
Patent
9. The system of claim 8, wherein the operations further comprise: receiving a selection of a media item from among the one or more media items presented within the media carousel; and generating a message that includes the media item and the input in response to the selection of the media item from the media carousel.

10. The system of claim 8, wherein the graphical content of the one or more media items comprise augmented-reality filters.

11. The system of claim 8, wherein the curating the collection of message content based on the text string includes: accessing a media repository that includes a media index in response to the parsing the keyword from the text string; and curating the collection of message content from the media repository based on the keyword.

12. The system of claim 8, wherein the collection of message content comprises a first media item and a second media item, and wherein the presenting the media carousel includes: causing display of a first graphical icon that represents the first media item and a second graphical icon that represents the second media item within the media carousel.

13. The system of claim 8, wherein the operations further comprise: receiving a request to generate a message from the client device, the request to generate the message including the keyword and a media item from the media carousel; and associating the keyword with the media item within a media index in response to the receiving the request to generate the message.

14. The system of claim 8, wherein the determining the sort order of the one or more media items based on the ranking of the media items further comprises: determining a usage metric associated with each of the one or more media items; and determining the sort order based on the relevance and the usage metric.
7. The system of claim 6, wherein the instructions cause the system to perform operations further comprising: receiving a selection of a media item from among the one or more media items presented within the media carousel; and generating a message that includes the media item and the input in response to the selection of the media item from the media carousel.
8. The system of claim 6, wherein the curating the collection of message content based on the keyword includes: accessing a media repository that includes a media index in response to the parsing the keyword from the text string; and curating the collection of message content from the media repository based on the keyword.
9. The system of claim 6, wherein the collection of message content comprises a first media item and a second media item, and wherein the presenting the media carousel includes: causing display of a first graphical icon that represents the first media item and a second graphical icon that represents the second media item within the media carousel.
10. The system of claim 6, wherein the instructions cause the system to perform operations further comprising: receiving a request to generate a message from the client device, the request to generate the message including the keyword and a media item from the media carousel; and associating the keyword with the media item within a media index in response to the receiving the request to generate the message.








Application
Patent
15. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
receiving an input into a messaging interface presented at a client device, the input comprising a text string;
curating a collection of message content based on the text string, the one or more media items comprising graphical content;
determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the text string; and
presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order.
11. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
receiving an input into a messaging interface presented at a client device, the input comprising a text string;
causing display of a presentation of the text string within the messaging interface in response to the input;
identifying a keyword from the text string in response to the receiving the input; emphasizing the keyword within the presentation of the text string, in response to the identifying the keyword;
accessing a media index that comprises a plurality of media items, each media item among the plurality of media items corresponding with index terms;
identifying one or more media items from among the plurality of media items based on the keyword and the corresponding index terms;
curating a collection of message content based on the identifying the one or more media items, the one or more media items comprising graphical content that includes an augmented reality filter element;
determining a sort order of the one or more media items from among the collection of message content based on a ranking of the media items, wherein the ranking based on relevance to the keyword; and
presenting a display of the one or more media items within a suggestion carousel displayed at a position within the messaging interface based on the sort order.



Application
Patent
16. The non-transitory machine-readable storage medium of claim 15, wherein the operations further comprises: receiving a selection of a media item from among the one or more media items presented within the media carousel; and generating a message that includes the media item and the input in response to the selection of the media item from the media carousel.

17. The non-transitory machine-readable storage medium of claim 15, wherein the graphical content of the one or more media items comprise augmented-reality filters.

18. The non-transitory machine-readable storage medium of claim 15, wherein the curating the collection of message content based on the text string includes: accessing a media repository that includes a media index in response to the parsing the keyword from the text string; and curating the collection of message content from the media repository based on the keyword.
19. The non-transitory machine-readable storage medium of claim 15, wherein the collection of message content comprises a first media item and a second media item, and wherein the presenting the media carousel includes: causing display of a first graphical icon that represents the first media item and a second graphical icon that represents the second media item within the media carousel.

20. The non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise: receiving a request to generate a message from the client device, the request to generate the message including the keyword and a media item from the media carousel; and associating the keyword with the media item within a media index in response to the receiving the request to generate the message.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled “Interaction and outeraction: instant messaging in action” (involves in findings from an ethnographic study of instant messaging (IM) in the workplace and its implications for media theory. We describe how instant messaging supports a variety of informal communication tasks. We document the affordances of IM that support flexible, expressive communication. We describe some unexpected uses of IM that highlight aspects of communication which are not part of current media theorizing. They pertain to communicative processes people use to connect with each other and to manage communication, rather than to information exchange. We call these processes "outeraction". We discuss how outeractional aspects of communication affect media choice and patterns of media use).
Article entitled “Let's Shop Online Together: An Empirical Investigation of Collaborative Online Shopping Support” (involved in investigating business-to-consumer e-commerce have focused predominantly on online shopping by individuals on their own, although consumers often desire to conduct their shopping activities with others. This study explores the important, but seldom studied, topic of collaborative online shopping. It investigates two design components that are pertinent to collaborative online shopping support tools, namely, navigation support and communication support. Results from a laboratory experiment indicate that compared to separate navigation, shared navigation effectively reduces uncoupling (i.e., the loss of coordination with one's shopping partner) incidents per product discussed and leads to fewer communication exchanges dedicated to resolving each uncoupling incident, thereby enhancing coordination performance. Compared to text chat, voice chat does not help reduce the occurrence of uncoupling, but likely increases the efficiency in resolving uncoupling. The results further show that shared navigation and voice chat can significantly enhance the collaborative shoppers' perceptions of social presence derived from their online shopping experiences. The interaction effect on social presence implies that the benefit of shared navigation is higher in the presence of text chat than in the presence of voice chat.)


US 20090113315 A1 (involved in interacting with multiple remote host systems to identify multiple media objects to associate with multiple attributes. Multiple locations of the identified media objects are determined in multiple data storage systems. The media objects are retrieved from the determined locations in the data storage systems. The additional media objects are distributed among network client applications in multiple data packets operative to cause the network client applications, where the client applications render the media objects in a context of chat or instant messaging session
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 7, 2022